DETAILED ACTION
This action is in response to an amendment filed 6/1/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (U.S. 2011/0156005 A1; “Pillarisetty”) in view of Smith et al. (U.S. 2017/0040354 A1; “Smith”).
Regarding claim 1, Pillarisetty discloses a device comprising: 
A quantum well stack (608, Fig. 23); 
A first gate (618, Fig. 23) and an adjacent second gate (806, Fig. 23) above the quantum well stack; and 
A gate wall between the first gate and the second gate, wherein the gate wall includes a spacer (810, Fig. 23), the spacer (810, Fig. 23) has a top and a bottom, and in a cross-section of the spacer taken along a plane perpendicular to the quantum well stack (i.e., vertical direction or stacking direction of quantum well stack), the bottom of the spacer (810, Fig. 23) is between the top of the spacer and the quantum well stack (608, Fig. 23).
Yet, Pillarisetty does not disclose the gate wall includes a capping material, wherein the capping material is proximate to a top of the spacer.  However, Smith discloses a capping material (347, 357, Fig. 3h) proximate to a top of a spacer (345, 355, Fig. 3f-3h) ([0066]).  This has the advantage of improving device reliability.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Pillarisetty with the gate wall including a capping material, wherein the capping material is proximate to a top of the spacer, as taught by Smith, so as to improve device reliability.
Regarding claim 6, Pillarisetty discloses the middle and bottom of the spacer (810, Fig. 23) is above the quantum well stack (608, Fig. 23).  Incorporating the capping material (347, 357, Fig. 3h) of Smith would result in the capping material proximate the top of the spacer of Pillarisetty such that the spacer would be between the capping material (to the top) and the quantum well stack (on the bottom).
Regarding claim 7, Smith discloses capping material (347, 357, Fig. 3h) ([0066]) but does not disclose it has a height between 5 nm and 10 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a capping material height between 5 nm and 10 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Smith discloses capping material (347, 357, Fig. 3h) ([0066]) but does not disclose it has a width between 2 nm and 10 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a capping material width between 2 nm and 10 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Smith discloses at least a portion of the capping material (347, 357, Fig. 3h) is conformal on a surface of the spacer (345, 355, Fig. 3f-3h) ([0066]).
Regarding claim 14, Smith discloses the capping material (347, 357, Fig. 3h) proximate to a top of a spacer (345, 355, Fig. 3f-3h) but not proximate to the bottom of the spacer ([0066]).  
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (U.S. 2011/0156005 A1; “Pillarisetty”) as modified by Smith et al. (U.S. 2017/0040354 A1; “Smith”) as applied to claim 1 above, and further in view of Kwon et al. (U.S. 9,337,105 B1; “Kwon”).
Regarding claims 2-3, Pillarisetty and Smith disclose a spacer (Pillarisetty: 810, Fig. 23) but do not disclose it includes carbon, nitrogen, silicon, or oxygen.  However, Kwon discloses a spacer comprising SiOCN (col 5, lines 30-32).  This has the advantage of using lower-k dielectric materials which can improve device performance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Pillarisetty and Smith with the spacer including at least carbon, nitrogen, silicon, or oxygen, as taught by Kwon, so as to improve device performance.
Regarding claim 4, Pillarisetty and Smith disclose a spacer (Pillarisetty: 810, Fig. 23) and a capping material (Smith: 345, 355, Fig. 3f-3h), wherein the capping layer comprises an oxide (Smith: [0066]).  Yet, Pillarisetty and Smith do not disclose the material composition of the spacer.  However, Kwon discloses a spacer comprising SiN (col 5, lines 30-32).  This has the advantage of using a robust spacer material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Pillarisetty and Smith with the spacer including at least carbon, nitrogen, silicon, or oxygen, as taught by Kwon, so as to improve device reliability by using robust spacer materials.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (U.S. 2011/0156005 A1; “Pillarisetty”) as modified by Smith et al. (U.S. 2017/0040354 A1; “Smith”) as applied to claim 1 above, and further in view of Venkatasubramanian et al. (U.S. 2017/0309476; “Venkatasubramanian”).
Regarding claim 5, Pillarisetty and Smith disclose a capping material (Smith: 345, 355, Fig. 3f-3h), wherein the capping layer comprises an oxide (Smith: [0066]).  Yet, Pillarisetty and Smith do not disclose the capping layer includes silicon.  However, Venkatasubramanian discloses a capping material (extended spacer) comprising silicon oxide ([0056]).  This has the advantage of using a commonly used and readily available material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Pillarisetty and Smith with the capping material comprising silicon, as taught by Venkatasubramanian, so as to utilize a readily available material.
Allowable Subject Matter
Claims 23-25 are allowed.
Claims 9-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
Claim 1 was and is rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (U.S. 2011/0156005 A1; “Pillarisetty”) in view of Smith et al. (U.S. 2017/0040354 A1; “Smith”).  Applicant argues that in primary reference Pillarisetty, the spacer (810, Fig. 23) is not directly above the quantum well channel (608, Fig. 23) so the combination of references cannot teach amended claim 1 (Remarks, pp 7-8).
This is not persuasive because the amended claim language is not as specific to require the spacer located or formed “directly above the quantum well”.  The language “in a cross-section of the spacer taken along a plane perpendicular to the quantum well stack” is broadly interpreted as a vertical direction.  As such, the bottom of the bottom of the spacer (810, Fig. 23) is considered by the examiner to be “between”, since it is located vertically between, the top of the spacer and the quantum well stack (608, Fig. 23).  Thus, the combination of refences teaches all the limitations of amended claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        
8/17/2022